Name: Commission Regulation (EC) No 708/94 of 29 March 1994 amending Regulation (EEC) No 2444/93 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 3 . 94 Official Journal of the European Communities No L 85/31 COMMISSION REGULATION (EC) No 708/94 of 29 March 1994 amending Regulation (EEC) No 2444/93 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 8 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2444/93 (3), as last amended by Regulation (EC) No 572/94 (4), provides for the sale by intervention to tender of Grana padano cheese delivered into storage before 1 June 1992 ; whereas, given the development of stocks of this cheese and the quantities available, this sale should be extended to cheese delivered into storage before 1 June 1993 ; whereas, given the urgent nature of the said sale as a result of the age of the cheese in question, this amendment should be applied without delay ; Article 1 '1 June 1992' in Article 1 of Regulation (EEC) No 2444/93 is hereby replaced by '1 June 1993'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . O OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 224, 3 . 9 . 1993, p. 9 . (4) OJ No L 72, 16 . 3 . 1994, p. 7.